DETAILED ACTION
5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
585

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claims 1, 3 and 5 as recited  
More specifically, in reference to claim 1, prior art fails to teach nor suggest applying a surface treatment to at least a part of the top surface of the substrate close to the pads and the pad surface of each pad of the set of pads so as to make at least the part of the top surface and the pad surfaces of the pads rougher, wherein the surface treatment includes sandblasting.
In reference to claim 3, prior art fails to teach nor suggest applying a surface treatment to at least a part of the top surface of the substrate close to the pads and the pad surface of each pad of the set of pads so as to make at least the part of the top surface and the pad surfaces of the pads rougher, wherein the surface treatment includes a plasma treatment.
Lastly , in regards to claim 5, prior art fails to teach nor suggest wherein the substrate has at least a part of the top surface to which a surface treatment of enhancing surface roughness has been applied and each pad of the set of pads has at least a part of the pad surface to which the surface treatment has been applied.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



6/18/22